November 30, 2004


AMENDED AND RESTATED
CHANGE IN CONTROL AGREEMENT
(ROBERT M. MEYER)
2004

                 THIS AMENDED AND RESTATED CHANGE IN CONTROL AGREEMENT (this
“Agreement”), is made as of this 30th day of November, 2004, among VALLEY
NATIONAL BANK (“Bank”), a national banking association with its principal office
at 1455 Valley Road, Wayne, New Jersey, VALLEY NATIONAL BANCORP (“Valley”), a
New Jersey corporation which maintains its principal office at 1455 Valley Road,
Wayne, New Jersey (Valley and the Bank collectively are the “Company”) and
ROBERT M. MEYER (the “Executive”).

BACKGROUND

                 WHEREAS, the Executive has been employed by Valley and the Bank
for many years;

                 WHEREAS, the Executive throughout his tenure has worked
diligently in his position in the business of the Bank and Valley;

                 WHEREAS, the Board of Directors of the Bank and Valley (either
one, the “Board of Directors” and, together the “Company Boards”) believe that
the future services of the Executive are of great value to the Bank and Valley
and that it is important for the growth and development of the Bank that the
Executive continue in his position;

                 WHEREAS, if the Company receives any proposal from a third
person concerning a possible business combination with, or acquisition of
equities securities of, the Company, the Company Boards believe it is imperative
that the Company and the Company Boards be able to rely upon the Executive to
continue in his position, and that they be able to receive and rely upon his
advice, if they request it, as to the best interests of the Company and its
shareholders, without concern that the Executive might be distracted by the
personal uncertainties and risks created by such a proposal;

--------------------------------------------------------------------------------

                 WHEREAS, to achieve that goal, and to retain the Executive’s
services prior to any such activity, the Board of Directors and the Executive
have agreed to enter into this Agreement to govern the Executive’s termination
benefits in the event of a Change in Control of the Company, as hereinafter
defined; and

                 WHEREAS, the Executive and the Company had entered into a
Change in Control Agreement dated as of January 1, 1998, which was amended and
restated on January 1, 1999, and have agreed to further amend and restate that
agreement with this Agreement.

                 NOW, THEREFORE, to assure the Company that it will have the
continued dedication of the Executive and the availability of his advice and
counsel notwithstanding the possibility, threat or occurrence of an acquisition
or a bid to take over control of the Company, and to induce the Executive to
remain in the employ of the Company, and for other good and valuable
consideration, the Company and the Executive, each intending to be legally bound
hereby, agree as follows:

        1.        Definitions

                            a.            Cause. For purposes of this Agreement
“Cause” with respect to the termination by the Company of Executive’s employment
shall mean (i) willful and continued failure by the Executive to perform his
duties for the Company under this Agreement after at least one warning in
writing from the Board of Directors identifying specifically any such failure;
(ii) the willful engaging by the Executive in misconduct which causes material
injury to the Company as specified in a written notice to the Executive from the
Board of Directors; or (iii) conviction of a crime (other than a traffic
violation), habitual drunkenness, drug abuse, or excessive absenteeism (other
than for illness), after a warning (required with respect to drunkenness or
absenteeism only) in writing from the Board of Directors to refrain from such
behavior. No act or failure to act on the part of the Executive shall be
considered willful unless done, or omitted to be done, by the Executive not in
good faith and without reasonable belief that the action or omission was in the
best interests of the Company.

2

--------------------------------------------------------------------------------

                            b.            Change in Control. “Change in Control”
means any of the following events: (i) when Valley or a Valley Subsidiary
acquires actual knowledge that any person (as such term is used in Sections
13(d) and 14(d)(2) of the Exchange Act), other than an affiliate of Valley or a
Valley Subsidiary or an employee benefit plan established or maintained by
Valley, a Valley Subsidiary or any of their respective affiliates, is or becomes
the beneficial owner (as defined in Rule 13d-3 of the Exchange Act) directly or
indirectly, of securities of Valley representing more than twenty-five percent
(25%) of the combined voting power of Valley’s then outstanding securities (a
“Control Person”);

4

--------------------------------------------------------------------------------

(ii)      upon the first purchase of Valley’s common stock pursuant to a tender
or exchange offer (other than a tender or exchange offer made by Valley, a
Valley Subsidiary or an employee benefit plan established or maintained by
Valley, a Valley Subsidiary or any of their respective affiliates); (iii) the
consummation of (A) a transaction, other than a Non-Control Transaction,
pursuant to which Valley is merged with or into, or is consolidated with, or
becomes the subsidiary of another corporation, (B) a sale or disposition of all
or substantially all of Valley’s assets or (C) a plan of liquidation or
dissolution of Valley; (iv) if during any period of two (2) consecutive years,
individuals (the “Continuing Directors”) who at the beginning of such period
constitute the Board of Directors of Valley (the “Valley Board”) cease for any
reason to constitute at least 60% thereof or, following a Non-Control
Transaction, 60% of the board of directors of the Surviving Corporation;
provided that any individual whose election or nomination for election as a
member of the Valley Board (or, following a Non-Control Transaction, the board
of directors of the Surviving Corporation) was approved by a vote of at least
two-thirds of the Continuing Directors then in office shall be considered a
Continuing Director; or (v) upon a sale of (A) common stock of the Bank if after
such sale any person (as such term is used in Section 13(d) and 14(d)(2) of the
Exchange Act) other than Valley, an employee benefit plan established or
maintained by Valley or a Valley Subsidiary, or an affiliate of Valley or a
Valley Subsidiary, owns a majority of the Bank’s common stock or (B) all or
substantially all of the Bank’s assets (other than in the ordinary course of
business). For purposes of this paragraph: (I) Valley will be deemed to have
become a subsidiary of another corporation if any other corporation (which term
shall include, in addition to a corporation, a limited liability company,
partnership, trust, or other organization) owns, directly or indirectly, 50
percent or more of the total combined outstanding voting power of all classes of
stock of Valley or any successor to Valley; (II) “Non-Control Transaction” means
a transaction in which Valley is merged with or into, or is consolidated with,
or becomes the subsidiary of another corporation pursuant to a definitive
agreement providing that at least 60% of the directors of the Surviving
Corporation immediately after the transaction are persons who were directors of
Valley on the day before the first public announcement relating to the
transaction; (III) the “Surviving Corporation” in a transaction in which Valley
becomes the subsidiary of another corporation is the ultimate parent entity of
Valley or Valley’s successor; (IV) the “Surviving Corporation” in any other
transaction pursuant to which Valley is merged with or into another corporation
is the surviving or resulting corporation in the merger or consolidation; and
(V) “Valley Subsidiary” means any corporation in an unbroken chain of
corporations, beginning with Valley, if each of the corporations other than the
last corporation in the unbroken chain owns stock possessing 50% or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain.

4

--------------------------------------------------------------------------------

                            c.            Contract Period. “Contract Period”
shall mean the period commencing the day immediately preceding a Change in
Control and ending on the earlier of (i) the third anniversary of the Change in
Control or (ii) the date the Executive would attain age 65 or (iii) the death of
the Executive. For the purpose of this Agreement, a Change in Control shall be
deemed to have occurred at the date specified in the definition of Change in
Control.

                            d.            Exchange Act. “Exchange Act” means the
Securities Exchange Act of 1934, as amended.

                            e.                 Good Reason. When used with
reference to a voluntary termination by Executive of his employment with the
Company, “Good Reason” shall mean any of the following, if taken without
Executive’s express prior written consent:

                                            (1)             The assignment to
Executive of any duties inconsistent with, or the reduction of powers or
functions associated with, Executive’s position, title, duties, responsibilities
and status with the Company immediately prior to a Change in Control; any
removal of Executive from, or any failure to re-elect Executive to, any
position(s) or office(s) Executive held immediately prior to such Change in
Control.

                                            (2)             A reduction by the
Company in Executive’s annual base compensation as in effect immediately prior
to a Change in Control or the failure to award Executive annual increases in
accordance herewith;

                                            (3)             A failure by the
Company to continue any bonus plan in which Executive participated immediately
prior to the Change in Control (except that the Company may institute plans,
programs or arrangements providing the Executive substantially similar benefits)
or a failure by the Company to continue Executive as a participant in such plans
on at least the same basis as Executive participated in such plan prior to the
Change in Control; or a failure to pay the Executive the bonus provided for in
Section 4.b hereof at the time and in the manner therein specified;

5

--------------------------------------------------------------------------------

                                            (4)             The Company’s
transfer of Executive to another geographic location outside of New Jersey or
more than 25 miles from his present office location, except for required
occasional travel on the Company’s business to an extent consistent with
Executive’s business travel obligations immediately prior to such Change in
Control;

                                            (5)             The failure by the
Company to continue in effect any employee benefit plan, program or arrangement
(including, without limitation the Company’s retirement plan, benefit
equalization plan, life insurance plan, health and accident plan, disability
plan, deferred compensation plan or long term stock incentive plan) in which
Executive is participating immediately prior to a Change in Control (except that
the Company may institute or continue plans, programs or arrangements providing
Executive with substantially similar benefits); the taking of any action by the
Company which would adversely affect Executive’s participation in or materially
reduce Executive’s benefits under, any of such plans, programs or arrangements;
the failure to continue, or the taking of any action which would deprive
Executive, of any material fringe benefit enjoyed by Executive immediately prior
to such Change in Control; or the failure by the Company to provide Executive
with the number of paid vacation days to which Executive was entitled
immediately prior to such Change in Control;

6

--------------------------------------------------------------------------------

                                            (6)             The failure by the
Company to obtain an assumption in writing of the obligations of the Company to
perform this Agreement by any successor to the Company and to provide such
assumption to the Executive prior to any Change in Control; or

                                            (7)             Any purported
termination of Executive’s employment by the Company during the term of this
Agreement which is not effected pursuant to all of the requirements of this
Agreement; and, for purposes of this Agreement, no such purported termination
shall be effective.

                 2.       Employment. The Company hereby agrees to employ the
Executive, and the Executive hereby accepts employment, during the Contract
Period upon the terms and conditions set forth herein.

                 3.       Position. During the Contract Period the Executive
shall be employed as Executive Vice President of Valley and the Bank, or such
other corporate or divisional profit center as shall then be the principal
successor to the business, assets and properties of the Company, with the same
title and with the same duties and responsibilities as before the Change in
Control. The Executive shall devote his full time and attention to the business
of the Company, and shall not during the Contract Period be engaged in any other
business activity. This paragraph shall not be construed as preventing the
Executive from managing any investments of his which do not require any service
on his part in the operation of such investments or from continuing to serve on
any boards of directors or trustees which he served prior to the Change in
Control or for which consent is provided by the Valley Board after a Change in
Control.

                 4.       Cash Compensation. The Company shall pay to the
Executive compensation for his services during the Contract Period as follows:

7

--------------------------------------------------------------------------------

                            a.            Base Salary. A base annual salary
equal to the annual salary in effect as of the Change in Control. The annual
salary shall be payable in installments in accordance with the Company’s usual
payroll method.

                            b.            Annual Bonus. An annual cash bonus
equal to at least the average of the bonuses paid to the Executive in the three
years prior to the Change in Control. The bonus shall be payable at the time and
in the manner which the Company paid such bonuses prior to the Change in
Control.

                            c.            Annual Review. The Board of Directors
during the Contract Period shall review annually, or at more frequent intervals
which the Board of Directors determines is appropriate, the Executive’s
compensation and shall award him additional compensation to reflect the
Executive’s performance, the performance of the Company and competitive
compensation levels, all as determined in the discretion of the Board of
Directors.

                 5.       Expenses and Fringe Benefits.

                            a.            Expenses. During the Contract Period,
the Executive shall be entitled to reimbursement for all business expenses
incurred by him with respect to the business of the Company in the same manner
and to the same extent as such expenses were previously reimbursed to him
immediately prior to the Change in Control.

                            b.            Benefit Equalization Plan. During the
Contract Period, if the Executive was entitled to benefits under the Company’s
Benefit Equalization Plan (“BEP”) prior to the Change in Control, the Executive
shall be entitled to continued benefits under the BEP after the Change in
Control and such BEP may not be modified or terminated to reduce or eliminate
such benefits during the Contract Period.

8

--------------------------------------------------------------------------------

                            c.            Club Membership and Automobile. If
prior to the Change in Control, the Executive was entitled to membership in a
country club and/or the use of an automobile, during the Contract Period he
shall be entitled to the same membership and/or use of an automobile at least
comparable to the automobile provided to him prior to the Change in Control.

                            d.            Other Benefits. During the Contract
Period, the Executive also shall be entitled to vacations and sick days, in
accordance with the practices and procedures of the Company, as such existed
immediately prior to the Change in Control. During the Contract Period, the
Executive also shall be entitled to hospital, health, medical and life
insurance, and any other benefits enjoyed, from time to time, by senior officers
of the Company, all upon terms as favorable as those enjoyed by other senior
officers of the Company. Notwithstanding anything in this paragraph 5(d) to the
contrary, if the Company adopts any change in the benefits provided for senior
officers of the Company, and such policy is uniformly applied to all officers of
the Company (and any successor or acquiror of the Company, if any), including
the chief executive officer of such entities, then no such change shall be
deemed to be contrary to this paragraph.

                 6.       Termination for Cause. During the Contract Period, the
Company shall have the right to terminate the Executive for Cause, upon written
notice to him of the termination which notice shall specify the reasons for the
termination. In the event of termination for Cause the Executive shall not be
entitled to any further compensation or benefits under this Agreement.

                 7.       Disability. During the Contract Period if the
Executive becomes permanently disabled, or is unable to perform his duties
hereunder for 4 consecutive months, the Company may terminate the employment of
the Executive. In such event, the Executive shall be paid within 10 days of
termination a lump sum equal to the highest annual salary (including 401(k) plan
deferral) paid to the Executive during any calendar year in each of the three
calendar years immediately prior to the Change in Control, but shall not be
entitled to any further compensation or benefits under this Agreement, except as
provided in the next sentence and in Section 12. If the Company fails to pay the
Executive the lump sum amount due him under this Section 7 or the payments under
Section 12, the Executive, after giving 10 days’ written notice to the Company
identifying the Company’s failure, shall be entitled to recover from the Company
on a monthly basis as incurred all of his reasonable legal fees and expenses
incurred in connection with his enforcement against the Company of the terms of
this Agreement. The Executive shall be denied payment of his legal fees and
expenses only if a court finds that the Executive sought payment of such fees
without reasonable cause and not in good faith.

9

--------------------------------------------------------------------------------

                 8.       Death Benefits. During the Contract Period (defined
without regard to his death), upon the Executive’s death his estate shall be
paid within 20 business days of his death a lump sum equal to the highest annual
salary (including 401(k) plan deferral) paid to the Executive during any
calendar year in each of the three calendar years immediately prior to the
Change in Control, but shall not be entitled to any further compensation or
benefits under this Agreement, except as provided in the next sentence and in
Section 12. If the Company fails to pay the Executive’s estate the lump sum
amount due him under this Section or the payments under Section 12, the
Executive’s estate, after giving 10 days’ written notice to the Company
identifying the Company’s failure, shall be entitled to recover from the Company
on a monthly basis as incurred all of its reasonable legal fees and expenses
incurred in connection with its enforcement against the Company of the terms of
this Agreement. The Executive’s estate shall be denied payment of its legal fees
and expenses only if a court finds that the Executive sought payment of such
fees without reasonable cause and not in good faith.

10

--------------------------------------------------------------------------------

                 9.       Termination Without Cause or Resignation for Good
Reason. The Company may terminate the Executive without Cause during the
Contract Period by written notice to the Executive providing four weeks notice.
The Executive may resign for Good Reason during the Contract Period upon four
weeks written notice to the Company specifying the facts and circumstances
claimed to support the Good Reason. The Executive shall be entitled to give a
Notice of Termination that his or her employment is being terminated for Good
Reason at any time during the Contract Period, not later than twelve months
after any occurrence of an event stated to constitute Good Reason. If during the
Contract Period the Company terminates the Executive’s employment without Cause
or the Executive Resigns for Good Reason, then the Executive shall be entitled
to the following: (i) (subject to the possible age related reduction in the next
sentence) the Company shall within 20 business days of the termination of
employment pay the Executive a lump sum severance payment in an amount equal to
three times the highest annual compensation, consisting solely of salary
(including any 401(k) plan deferral) and bonus, paid to (or in the case of bonus
accrued for) the Executive during any calendar year in each of the three
calendar years immediately prior to the Change in Control; (ii) the Company
shall continue to provide the Executive for a period of three years after
termination (but not beyond the date the Executive reaches age 65) with health,
hospitalization and medical insurance, as well as life and disability insurance,
as were provided at the time of the termination of his employment with the
Company, at the Company’s cost (subject to payment by the Executive of the same
contribution amount and deductibles as Executive previously paid); (iii) the
Company shall credit Executive under the BEP immediately upon termination with
additional years of credited service as if he had continued to work for the
Company for three years after the date of termination (but not beyond the date
the Executive reaches age 65), the benefit plans covered thereby had remained
the same during such period, and the BEP was not changed or modified after the
Change in Control or otherwise during such period. After the Executive has
reached age 62, the “three times” referred to in clause (i) of the previous
sentence shall be reduced to a number multiplier equal to the quotient (rounded
to the nearest thousand) the numerator of which is the whole number of months
left until the Executive reaches age 65 and the denominator of which is 12.

11

--------------------------------------------------------------------------------

                 The Executive shall not have a duty to mitigate the damages
suffered by him in connection with the termination by the Company of his
employment without Cause or a resignation for Good Reason during the Contract
Period. If the Company fails to pay the Executive the lump sum amount due him
hereunder or to provide him with the health, hospitalization and medical
insurance, life disability or BEP benefits due under this section or the
payments under Section 12, the Executive, after giving 10 days’ written notice
to the Company identifying the Company’s failure, shall be entitled to recover
from the Company on a monthly basis as incurred all of his reasonable legal fees
and expenses incurred in connection with his enforcement against the Company of
the terms of this Agreement. The Executive shall be denied payment of his legal
fees and expenses only if a court finds that the Executive sought payment of
such fees without reasonable cause and not in good faith.

                 10.       Resignation Without Good Reason. The Executive shall
be entitled to resign from the employment of the Company at any time during the
Contract Period without Good Reason, but upon such resignation the Executive
shall not be entitled to any additional compensation for the time after which he
ceases to be employed by the Company, and shall not be entitled to any of the
other benefits provided hereunder. No such resignation shall be effective unless
in writing with four weeks’ notice thereof.

12

--------------------------------------------------------------------------------

                 11.       Non-Disclosure of Confidential Information.

                            a.            Non-Disclosure of Confidential
Information. Except in the course of his employment with the Company and in the
pursuit of the business of the Company or any of its subsidiaries or affiliates,
the Executive shall not, at any time during or following the Contract Period,
disclose or use, any confidential information or proprietary data of the Company
or any of its subsidiaries or affiliates. The Executive agrees that, among other
things, all information concerning the identity of and the Company’s relations
with its customers is confidential information.

                            b.            Specific Performance. Executive agrees
that the Company does not have an adequate remedy at law for the breach of this
section and agrees that he shall be subject to injunctive relief and equitable
remedies as a result of the breach of this section. The invalidity or
unenforceability of any provision of this Agreement shall not affect the force
and effect of the remaining valid portions. No alleged breach of this Section 11
shall give the Company the right to withhold or offset against any payments due
the Executive under this Agreement.

                            c.            Survival. This section shall survive
the termination of the Executive’s employment hereunder and the expiration of
this Agreement.

                 12. Gross Up for Taxes.

                            a.            Additional Payments. If, for any
taxable year, Executive shall be liable for the payment of an excise tax under
Section 4999 or other substitute or similar tax assessment (the “Excise Tax”) of
the Internal Revenue Code of 1986, as amended (the “Code”), including the
corresponding provisions of any succeeding law, with respect to any payments or
benefits under Section 9 of this Agreement or Sections 7 or 8 or any other
provision of this Agreement, including but not limited to this Section 12 or
under any benefit plan of the Company applicable to Executive individually or
generally to executives or employees of the Company, then, notwithstanding any
other provisions of this Agreement, the Company shall pay to the Executive an
additional amount (the “Gross-Up Payment”) such that the net amount retained by
the Executive, after deduction of the Excise Tax imposed on all such payments
and benefits and of the federal, state and local income tax and Excise Tax
imposed upon payments provided for in this Section 12, shall be equal to the
payments and benefits due to the Executive hereunder and the payments and/or
benefits due to the Executive under any benefit plan of the Company. Each
Gross-Up Payment shall be made to Executive or as provided in Section 16 hereof,
upon the later of (i) five (5) days after the date the Executive notifies the
Company of its need to make such Gross-Up Payment, or (ii) the date of any
payment causing the liability for such Excise Tax. The amount of any Gross-Up
Payment under this section shall be computed by a nationally recognized
certified public accounting firm designated jointly by the Company and the
Executive. The cost of such services by the accounting firm shall be paid by the
Company. If the Company and the Executive are unable to designate jointly the
accounting firm, then the firm shall be the accounting firm used by the Company
immediately prior to the Change in Control.

13

--------------------------------------------------------------------------------

                            b.            IRS Disputed Claims. The Executive
shall notify the company in writing of any claim by the Internal Revenue Service
(“IRS”) that, if successful, would require the payment by the Company of a
Gross-Up Payment in addition to that payment previously paid by the Company
pursuant to this section. Such notification shall be given an soon as
practicable but no later than fifteen (15) business days after the Executive is
informed in writing of such claim and shall apprise the Company of the nature of
such claim, the date on which such claim is requested to be paid, and attach a
copy of the IRS notice. The Executive shall not pay such claim prior to the
expiration of the thirty (30) day period following the date on which the
Executive gives such notice to the Company (or such shorter period ending on the
date that any payment of taxes with respect to such claim is due). If the
Company notifies the Executive in writing prior to the expiration of such period
that it desires to contest such claim, the Executive shall:

14

--------------------------------------------------------------------------------

                                            (i)             Give the Company any
information reasonably requested by the Company relating to such claim;

                                            (ii)             Take such action in
connection with contesting such claim as the Company shall reasonably request in
writing from time to time, including, without limitation, accepting legal
representation with respect to such claim by an attorney reasonably selected by
the Company;

                                            (iii)             Cooperate with the
Company in good faith in order effectively to contest such claim; and

                                            (iv)             Permit the Company
to participate in any proceedings relating to such claim; provided, however that
the Company shall pay directly all costs and expenses (including legal and
accounting fees, as well as other expenses and any additional interest and
penalties) incurred by the Executive and the Company in connection with an IRS
levy, contest or claim.

                            c.             This Section shall survive the
termination of Executive’s employment hereunder and the expiration of the
Contract Period.

                 13.       Term and Effect Prior to Change in Control.

                            a.            Term. This Agreement shall commence on
the date hereof and shall remain in effect for a period of 3 years from the date
hereof (the “Initial Term”) or until the end of the Contract Period, whichever
is later. The Initial Term shall be automatically extended for an additional one
year period on the anniversary date hereof (so that the Initial Term on any
anniversary date is always 3 years) unless prior to a Change in Control the
Chief Executive Officer of the Bank notifies the Executive in writing at any
time that the Contract is not so extended, in which case the Initial Term shall
end upon the later of (i) 3 years after the date hereof, or (ii) 2 years after
the date of such written notice. Notwithstanding anything to the contrary
contained herein, the Initial Term shall cease when the Executive reaches age
65.

15

--------------------------------------------------------------------------------

                            b.            No Effect Prior to Change in Control.
This Agreement shall not affect any rights of the Company or the Executive prior
to a Change in Control or any rights of the Executive granted in any other
agreement or contract or plan with the Company. The rights, duties and benefits
provided hereunder shall only become effective upon a Change in Control. If the
full-time employment of the Executive by the Company is ended for any reason
prior to a Change in Control, this Agreement shall thereafter be of no further
force and effect.

                 14.       Severance Compensation and Benefits Not in Derogation
of Other Benefits. Anything to the contrary herein contained notwithstanding,
the payment or obligation to pay any monies, or granting of any benefits, rights
or privileges to Executive as provided in this Agreement shall not be in lieu or
derogation of the rights and privileges that the Executive now has or will have
under any plans or programs of or agreements with the Company, except that if
the Executive receives the lump sum severance payment due under paragraph 9
hereof, the Executive shall not be entitled to the lump sum severance payment
due under paragraph 1 of the Severance Agreement (the “Severance Agreement”),
dated January 1, 1998, between the Company and the Executive, or to severance
payments under any other plan or program of the Company providing for severance
pay, and shall not be entitled to health, hospital and other benefits under
paragraph 2 of the Severance Agreement to the extent such post-employment
benefits duplicate benefits provided hereunder.

16

--------------------------------------------------------------------------------

                 15.       Notice. During the Contract Period, any notice of
termination of the employment of the Executive by the Company or by the
Executive to the Company shall be communicated by written Notice of Termination
to the other party hereto. For purposes of this Agreement, a “Notice of
Termination” shall mean a dated notice which shall (i) indicate the specific
termination provision in this Agreement relied upon; (ii) set forth, if
necessary, in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the employment of the Executive or from the Company
under the provision so indicated; (iii) specify a date of termination, which
shall be not less than two weeks nor more than six weeks after such Notice of
Termination is given, except in the case of termination of employment by the
Company of the Executive for Cause pursuant to Section 6 hereof, in which case
the Notice of Termination may specify a date of termination as of the date such
Notice of Termination is given; and (iv) be given by personal delivery or, if
the individual is not personally available, by certified mail to the last known
address of the individual. Upon the death of the Executive, no Notice of
Termination need be given.

                 16.       Payroll and Withholding Taxes. All payments to be
made or benefits to be provided hereunder by the Company shall be subject to
applicable federal and state payroll or withholding taxes. Any Gross-Up Payment
to be made by the Company may be made in the form of withholding taxes, but
shall be timely directed to the IRS (or any state division of taxation) on the
Executive’s behalf.

                 17.       Miscellaneous. This Agreement is the joint and
several obligation of the Bank and Valley. The terms of this Agreement shall be
governed by, and interpreted and construed in accordance with the provisions of,
the laws of New Jersey. Except as set forth herein, this Agreement supersedes
all prior agreements and understandings with respect to the matters covered
hereby, including expressly any prior agreement with the Company concerning
Change in Control benefits. The parties hereto expressly agree that the Amended
and Restated Change in Control Agreement among the Executive, the Bank and
Valley, dated as of January 1, 1999, is hereby terminated, effective the date
hereof. Except as expressly specified in Section 14 with regard to the Severance
Agreement, this Agreement does not effect or reduce the benefits or obligations
of the parties under the Severance Agreement (or any supplement or amendment to
or replacement for that Agreement).

17

--------------------------------------------------------------------------------

The amendment or termination of this Agreement may be made only in a writing
executed by the Company and the Executive, and no amendment or termination of
this Agreement shall be effective unless and until made in such a writing. This
Agreement shall be binding upon any successor (whether direct or indirect, by
purchase, merge, consolidation, liquidation or otherwise) to all or
substantially all of the assets of the Company. This Agreement is personal to
the Executive and the Executive may not assign any of his rights or duties
hereunder but this Agreement shall be enforceable by the Executive’s legal
representatives, executors or administrators. This Agreement may be executed in
two or more counterparts, each of which shall be deemed an original, and it
shall not be necessary in making proof of this Agreement to produce or account
for more than one such counterpart.

18

--------------------------------------------------------------------------------

                 IN WITNESS WHEREOF, Valley National Bank and Valley National
Bancorp each have caused this Agreement to be signed by their duly authorized
representatives pursuant to the authority of their respective Boards of
Directors, and the Executive has personally executed this Agreement, all as of
the day and year first written above.


ATTEST:


  
——————————————
                                          , Secretary
VALLEY NATIONAL BANCORP


By:  
——————————————
    Robert McEntee, Chairman of
    the Compensation Committee


ATTEST:


  
——————————————
                                          , Secretary
VALLEY NATIONAL BANK


By:  
——————————————
    Robert McEntee, Chairman of
    the Compensation Committee


WITNESS:


  
——————————————
            




——————————————
Robert M. Meyer, Executive


19